Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are directed to an “apparatus for assembling a non-pneumatic tire” but claim 1 includes parts of the tire (hub, spokes, adhesive) that is being assembled in the body of the claim.  The claims are indefinite in this regard as the metes and bounds of the claims cannot be determined because it is unclear how the specified parts of the tire are part of the apparatus.  As the tire represents the material worked on by the apparatus, it is not given patentable weight as part of the apparatus (other than delimiting capabilities of the apparatus) and the claims will be so interpreted for purposes of this action.  
	Claim 15 is entirely indefinite and confusing, it not being clear what is being defined or required.  Further, there does not appear to be an analogous description in the specification, thereby further complicating the interpretation thereof.  Clarification is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delfino et al. (US 2019/0001744).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Delfino discloses an apparatus for assembling a non-pneumatic tire comprising a base (621/631), a plurality of radially movable elements (601) and a radial movement member (641/642).  Delfino therefore anticipates claim 1 as the apparatus is capable of accommodating a hub and plural spokes between adjacent elements (note spokes 300), which spokes would be movable inward with the elements if appropriately shaped spokes were used, and an adhesive could also be used if desired, the adhesive, spokes and hub again representing the material worked on by the apparatus and thus not being required limiting features of the claims.   
	As to claim 8, note tabs 641 in slots 611, the part 621 limiting movement of the spokes.  As to claim 12, as the adhesive is not a required feature of the claimed apparatus, the Delfino apparatus satisfies this claim, the particular time of adhesive application not imparting any additional apparatus limitations.  As to claim 13, the elements in Delfino would be spaced from the hub in their radially innermost position (note limited extent of slot 611) and would be capable of nesting within an appropriately shaped notch of a spoke.  As to claim 14, the spokes represent the material worked on and don’t require additional apparatus features other than a capability to have adjacent spokes engaged by an element, which would be satisfied as an element is capable of engaging adjacent spokes.  As to claim 15, it is unclear what this claim is requiring as already noted but, in any event, the claim seems principally defining additional features of the spokes which would not impart additional apparatus features.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Delfino et al. (US 2019/0001744).
	As to claim 2, the base includes a central aperture (fig. 10B) and as it is the spiral groove 642 or other actuators (paragraphs [0093]-[0094]) that are operable, the particular overall shape of the base would have been seen as not particularly critical to the operation of the apparatus and as such, the ordinary artisan would have found it obvious to adopt any overall base shape such as rectangular for only expected and predictable results.  
Claims 1, 9, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rivers et al. (US 2019/0047328).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Rivers discloses an apparatus for assembling a non-pneumatic tire comprising a base, a plurality of radially movable elements (70, 74, 78, 82, 86, 90, 94, 98) and a radial movement member (paragraph [0036]).  Rivers therefore anticipates claim 1 as the apparatus is capable of accommodating a hub and plural spokes between adjacent elements, which spokes would be movable inward with the elements if appropriately shaped spokes were used, and an adhesive could also be used if desired, the adhesive, spokes and hub again representing the material worked on by the apparatus and thus not being required limiting features of the claims.   
	As to claim 9, the exemplary trapezoidal shape of the elements (paragraph [0039]) would provide a V-shaped profile due to the angled sides of the trapezoid which profile is capable of being larger/different than a spoke profile.  As to claim 10, this primarily describes features of the spokes that are not part of the apparatus and the Rivers apparatus is capable of accommodating spokes that meet this claim relative to the elements.  As to claim 12, as the adhesive is not a required feature of the claimed apparatus, the Rivers apparatus satisfies this claim, the particular time of adhesive application not imparting any additional apparatus limitations.  As to claim 13, the elements in Rivers would capable of being spaced from the hub in their radially innermost position (note limited extent of slots in fig. 6) and would be capable of nesting within an appropriately shaped notch of a spoke.  As to claim 14, the spokes represent the material worked on and don’t require additional apparatus features other than a capability to have adjacent spokes engaged by an element, which would be satisfied as an element is capable of engaging adjacent spokes.  As to claim 15, it is unclear what this claim is requiring as already noted but, in any event, the claim seems principally defining additional features of the spokes which would not impart additional apparatus features.
Claims 1, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 39,275).
	Cook discloses an apparatus for assembling a non-pneumatic wheel comprising a base (A), a plurality of radially movable elements (H) and a radial movement member (crank for H).  Cook therefore anticipates claim 1 as the apparatus is capable of accommodating a hub (e.g. note hub “B”) and plural spokes between adjacent elements, which spokes would be movable inward with the elements, and an adhesive could also be used if desired, the adhesive, spokes and hub again representing the material worked on by the apparatus and thus not being required limiting features of the claims.   
	As to claim 12, as the adhesive is not a required feature of the claimed apparatus, the Cook apparatus satisfies this claim, the particular time of adhesive application not imparting any additional apparatus limitations.  As to claim 13, the elements in Cook would be spaced from the hub in their radially innermost position and include a projection (fig. 3).  As to claim 15, it is unclear what this claim is requiring as already noted but, in any event, the claim seems principally defining additional features of the spokes which would not impart additional apparatus features.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 39,275).
	As to claim 2, the base includes a central aperture (fig. 2) and the particular overall shape of the base would have been seen as not particularly critical to the operation of the apparatus and as such, the ordinary artisan would have found it obvious to adopt any overall base shape such as rectangular for only expected and predictable results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,870,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the more detailed claims of the patent include all of the features of the claimed apparatus.  In particular, the conflicting claims include a base (frame), plural radially movable elements and a radial movement member and thus include all the apparatus features, the apparatus being capable of accommodating spokes, a hub and adhesive.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
July 2, 2022